Citation Nr: 1115885	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hyperplasia of the prostate, claimed as enlarged prostate as due to exposure to herbicides.

4.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides, claimed as removal of nasal polyps from nasal passage, breathing problems and nasal condition.

5.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

6.  Entitlement to service connection for kidney and bladder condition, claimed as due to a prostate condition.

7.  Entitlement to service connection for a bilateral leg condition, to include aching, numbness and tingling sensations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky and San Juan, Puerto Rico.  In an April 2008 rating decision, the Louisville RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In an October 2008 rating decision the San Juan RO denied the remainder of the Veteran's claims listed on the cover page of this decision.  Jurisdiction over the Veteran's claims file now lies with the Louisville RO.  

In his August 2009 Substantive Appeal, the Veteran requested a hearing before the Board.  He later withdrew this request.  See September 2009 statement from Veteran.  



FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran's pre-existing bilateral hearing loss was aggravated in service.  

2.  It has not been shown by competent and probative evidence that the Veteran incurred tinnitus in service, or that tinnitus is otherwise attributable thereto.

3.  It has not been shown by competent and probative evidence that the Veteran incurred hyperplasia of the prostate in service, or that hyperplasia of the prostate is otherwise attributable thereto.

4.  It has not been shown by competent and probative evidence that the Veteran incurred sleep apnea, claimed as removal of nasal polyps from nasal passage, breathing problems and nasal condition, in service, or that such a condition is otherwise attributable thereto.

5.  It has not been shown by competent and probative evidence that the Veteran incurred hypertension in service, that tinnitus is otherwise attributable thereto, or that hypertension manifested to a compensable degree within the first post-service year.

6.  The Veteran has no service-connected disabilities, and it has not been shown by competent and probative evidence that the Veteran incurred a kidney and bladder condition in service, or that a kidney and bladder condition is otherwise attributable thereto.

7.  It has not been shown by competent and probative evidence that the Veteran incurred a bilateral leg condition, to include aching, numbness and tingling sensations in service, that such a condition is otherwise attributable thereto, or that arthritis of the knees manifested to a compensable degree within the first post-service year.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Service connection for tinnitus is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Service connection for hyperplasia of the prostate, claimed as enlarged prostate, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  Service connection for sleep apnea, to include as due to exposure to herbicides, claimed as removal of nasal polyps from nasal passage, breathing problems and nasal condition, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  Entitlement to service connection for kidney and bladder condition, claimed as due to a prostate condition, is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

7.  Service connection for a bilateral leg condition, to include aching, numbness and tingling sensations, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in December 2007, June 2008 and September 2008.  

VA has obtained the Veteran's service treatment records, personnel records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinions as to the etiology of bilateral hearing loss and tinnitus, as well as requested verification from the Service Department in regards to the Veteran's claimed exposure to herbicides.  With respect to the remaining issues for which no medical examination and opinion has been obtained, VA need not obtain an examination and opinion as they are unnecessary to decide these claims because there is sufficient evidence to decide them.  As explained below in greater detail, there is no competent indication that the Veteran incurred these conditions in service, that he was exposed to herbicides or that these conditions are otherwise attributable to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA audiology examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for bilateral hearing loss and tinnitus addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the non-service-connected disability for which service connection is sought.  38 C.F.R. § 3.310.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  

Service connection may also be granted for bilateral hearing loss, hypertension and arthritis if manifested to a compensable degree within one year of separation from service provided the rebuttable presumption provisions of § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in 38 C.F.R. § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease.  38 C.F.R. § 3.309(d).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Regulation provides that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2010).  

Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e)(2010).  VA recently added ischemic heart disease and Parkinson's disease to the regulations pertaining to presumptive service connection due to herbicide exposure.  See 75 Fed. Reg. 53202.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Hearing Loss and Tinnitus

Upon entrance to service the Veteran denied ever having had ear trouble or hearing loss.  See January 1974 report of medical history.  Examination of the ears and drums was normal upon clinical evaluation at entrance.  See January 1974 report of medical examination.  Upon audiologic evaluation at entrance, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
N/A
30
LEFT
20
30
25
N/A
40

A review of the Veteran's service treatment records does not disclose the presence of a separation audiogram.  However, he denied having ever had ear trouble or hearing loss at discharge.  See November 1974 report of medical history.  The Veteran's DD Form 214 provides his discharge code as AFM 39-10, (SPD KDB), i.e. dependency or hardship.  

Following his discharge, the earliest documented clinical evidence pertaining to hearing loss and tinnitus appears in a September 2000 VA audiology consultation note.  At this time, the Veteran reported for a hearing evaluation stating that his hearing had been decreasing since his tour of duty in the military.  No history of middle hear pathologies was noted at this time.  The Veteran did report a history of dizziness and balance problems approximately 4 to 5 years prior due to an inner ear infection, but no such symptoms since then.  He also reported a history of periodic bilateral tinnitus with a significant history of noise exposure.  Bilateral mild to severe sensorineural hearing loss from 250 to 8000 Hz, with the exception of within normal limits at 500 Hz on the right, was assessed at this time.  Subsequent VA records note that the Veteran was subsequently fitted with hearing aids and that he was followed by VA audiology.

Of record is a November 2007 VA audiological evaluation note.  This note discloses that comprehensive air/bone conduction testing revealed a bilateral mixed hearing loss with a mild to severe impairment in the right ear and moderate to severe in the left ear.  Tympanograms were within normal limits at this time and word recognition scores were good.  The results of the testing were discussed with the Veteran and he understood the need for medical follow-up due to mixed hearing loss and symptoms consistent with Eustachian tube dysfunction.

In a January 2008 statement the Veteran related that he started to experience bilateral hearing loss and tinnitus "shortly" after active duty.  He related that these conditions had steadily worsened over the years to the point that he was provided hearing aids "circa 2002" and that this "condition" had further deteriorated until late 2007 when hearing aids were deemed inadequate and that the he was then being "fitted for new devices."  He also reported that his tinnitus had steadily increased in tone and severity.  

Of record is a January 2008 VA record pertaining to an otolaryngology consultation.  At this time, the Veteran complained of progressive bilateral hearing loss of "the past several years" as well as intermittent tinnitus.  No history of ear infections was noted at this time.  

In furtherance of substantiating his claim, the Veteran was provided a VA audiologic examination in March 2008.  The report associated with this examination notes that the claims file was reviewed by the examiner.  At this time, the Veteran reported that during his period of service he worked on B-52 bombers and reported noise exposure from aircraft engine noise on a regular basis.  He stated that he wore headset type hearing protection whenever he was around the aircraft.  As a civilian, the Veteran related that he worked for 3 to 4 years following his discharge in the Department of Forestry and Soil Conservation performing various duties ranging from planting trees to watering livestock for farmers.  He denied any excessive noise exposure in this capacity.  For the past 30 years, the Veteran reported that he worked in an auto body repair shop and reported noise exposure from the use of grinders and other tools used in the trade.  He related that hearing protection was sometimes used in his work in this regard.  He denied any recreational noise exposure.  He reported a history of recurrent intermittent tinnitus, which he first noted several years ago.  


On VA audiological testing at this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
60
65
LEFT
50
55
50
65
70

Pure tone averages were 56.25 for the right ear and 60 for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  These audiometrics clearly meet the threshold for considering hearing loss a disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner assessed sensorineural hearing loss at all test frequencies with intermittent bilateral tinnitus reported. 

The examiner noted that the Veteran's enlistment physical, dated in January 1974, demonstrated a mild bilateral hearing loss at 500 to 4000 Hz.  The examiner also noted that an automatic Rudmose audiogram dated in March 1974 also demonstrated that the Veteran continued to show a mild hearing loss at 500 to 400 Hz on the right, dropping to a moderate level loss at 6000 Hz.  With respect to the left ear, the examiner noted that the Rudmose audiogram demonstrated a mild loss at 1000 to 3000 Hz, dropping to a moderate level loss at 4000 to 600 Hz.  The examiner stated that these two hearing examinations demonstrated that the Veteran entered the service with a pre-existing hearing loss in both hears.  

The examiner concluded that the current change in the Veteran's pre-existing hearing loss was due to a natural progression of the loss over the course of 34 years along with a combination of occupational noise exposure, as opposed to aggravation of the hearing loss from 7 months of military noise exposure with the use of hearing protection.  The examiner also noted that the first documentation of intermittent tinnitus was found in 2000.  Accordingly, the examiner stated that it was their opinion that the current bilateral hearing loss and tinnitus were less likely than not caused or aggravated by the Veteran's service.  

In May 2008 the Veteran provided a statement in which he offered his reasons for disagreeing with the RO's denial of his claims for service connection of bilateral hearing loss and tinnitus.  With respect to bilateral hearing loss, he noted that VA indicated that he had a mild hearing loss when inducted.  He related that through the years the condition had continuously worsened.  He attributed this worsening to exposure to loud nose during his period of service.  He explained that he was not aware, and had not been advised, that he could have filed a disability claim for bilateral hearing loss and tinnitus.  He related that if he had known he could have done so he "would have done it years ago."

Initially, the Board notes that with respect to bilateral hearing loss, that this condition pre-existed service.  It is notable in this regard, that upon entrance audiological evaluation revealed bilateral hearing loss to such a degree to be considered a disability for VA purposes.  38 C.F.R. § 3.385.  For this reason, the Board concludes that a hearing loss disability was noted at enlistment, as contemplated by 38 U.S.C.A. § 1153.

Having found that a hearing loss disability was noted at enlistment, the Board must determine whether such disability worsened during service so as to warrant a presumption of aggravation.  In this regard, the Board notes that his service treatment records are negative for any complaints of hearing loss during service, or at separation from service.  In fact, at separation, he specifically denied any history of hearing loss.  In addition, the only other audiological evaluation in service, which was obtained in March 1974, shows essentially identical pure tone thresholds in the lower Hertz and slightly improved thresholds in the higher Hertz.  Therefore, the service treatment records do not provide any evidence of an increase in disability during service.

The Board acknowledges the Veteran's contentions that his disability was caused or aggravated by service.  Significantly, in his most specific statement as to the timeline of his hearing loss progression, which was received in January 2008, he specifically indicated that he first experienced symptomatology shortly after his separation from active duty.  Thus, the Board finds that the Veteran's own lay statements also fail to establish an increase in disability during service, which is necessary to warrant a presumption of aggravation.

Having found that the presumption of aggravation does not apply, the Board has considered whether the evidence otherwise suggests that the disability was permanently aggravated by service.  In this regard, the most probative evidence of record establishes that bilateral hearing loss was not aggravated by service.  Specifically, the March 2008 VA examiner explained that bilateral hearing loss was not aggravated by service, and that the subsequent increase in severity of this disorder was rather the result of the natural progress of the disease and post-service occupational noise exposure.  In reaching this conclusion, the VA examiner noted the audiological results obtained prior to and during service, the circumstances of his service, and his post-service occupational history, including the degree of noise exposure therein.  Accordingly, the Board concludes that the most probative evidence of record shows that the Veteran had pre-existing hearing loss that was not aggravated during service.  Thus, the evidence preponderates against the claim and it must, therefore, be denied.  Gilbert, supra.  

The Board has again considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, as noted, the Veteran has reported that he first noticed hearing loss shortly after his separation from service.  While he is competent to report the onset of his hearing loss, he is not necessarily competent to assert that hearing loss that first manifested after service was caused or aggravated by service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, while the Board has considered his assertions, the Board ultimately places far more weight on the opinion of the VA examiner discussed above..

As with bilateral hearing loss, the Board notes that tinnitus is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Nevertheless, the Veteran has offered contradictory histories in regards to tinnitus.  On one hand he has related that this condition began in or shortly after service, and on the other he has stated that it began well thereafter.  See e.g. January 2008 VA audiology note.  Given these inconsistencies, the Board affords his lay observations little weight, particularly as he denied a history of ear trouble at discharge.  Curry, supra.  Consequently, the Board places far more weight on the opinion of the VA examination, who found that this condition was less likely than not caused by military noise exposure.  Accordingly, the evidence preponderates against the claim for service connection of tinnitus and it is also denied.  Gilbert, supra. 

Herbicide Claims and Related Conditions

The Veteran seeks service connection for hyperplasia of the prostate, sleep apnea, and hypertension due to herbicide exposure.  He has not claimed that he served in the Republic of Vietnam, but rather that he serviced planes that returned from Vietnam that were covered in herbicides.  See May 2008 statement from the Veteran.  As none of these conditions is subject to presumptive service connection for exposure to herbicides, the presumptive regulations are inapplicable and the claims cannot be substantiated on this basis.  See 38 C.F.R. § 3.309(e)(2010); see also 75 Fed. Reg. 53202.

Also, the Veteran is not presumed to have been exposed to herbicides.  He does not assert that he served in Vietnam, and the Board does not find that he did.  A review of his DD Form 214 discloses that he only received the National Defense Service Medal (NDSM), not the Vietnam Service Medal (VSM).  The NDSM indicates only service during the Vietnam Era, but not service in Vietnam or off the shores thereof.  He has not asserted, and there is no indication, that he served on a vessel off the shores of Vietnam.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. 

Furthermore, the Board finds the Veteran's assertion that he was exposed to residual herbicide that remained present on planes that had been in Vietnam far too speculative on its face to constitute credible evidence of exposure in service.  This is particularly true in light of the Service Department's specific finding that they were unable to locate any evidence that the Veteran was exposed to herbicides.  See May 2008 response to VA request for information.  Thus the weight of credible evidence is against a finding that the Veteran was exposed to herbicides in service.

In addition, a review of the Veteran's service treatment records discloses no complaints or diagnoses of hyperplasia of the prostate, sleep apnea, including nasal polyps, or hypertension.  A review of the subsequent medical and lay evidence, particularly the Veteran's VA records, reveals that these conditions were diagnosed approximately 25 years following his discharge.  The singular blood pressure reading contained within the service treatment records appears in the Veteran's report of examination at entrance and measured 136/58.  Such an isolated finding does not constitute a diagnosis of hypertension as defined by regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  None of the competent medical evidence attributes these conditions to service.  The Veteran is simply not competent to opine that such conditions, first diagnosed many years following service.  Jandreau, supra.; Espiritu, supra.  

The Board also notes herein that hypertension is also subject to service connection if the condition manifests to a compensable degree within the first post-service year.  A review of the medical evidence of record discloses no evidence of hypertension within the first post-service year.  It is thus impossible for the Board to ascertain whether hypertension manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.

The Veteran is claiming service connection for a bilateral leg condition, to include aching, numbness and tingling sensations.  In this regard, the Board notes that the herbicide regulations provide for service connection of acute and subacute peripheral neuropathy, which is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset."  38 C.F.R. § 3.309(e), Note (2).  No such diagnosis appears in the record, nor are there any lay allegations of symptomatology within several years of his separation from service.  Thus, even if it were to be presumed that he was exposed to herbicides, these regulations could not serve to substantiate the claim.  

A review of the Veteran's service treatment records shows no complaints or diagnoses regarding his legs.  Moreover, the Veteran does not contend that he incurred such a condition, but rather implies that he seeks service connection for such a condition as related to his claimed exposure to herbicides.  As noted above, the Board does not find that the Veteran was exposed to herbicides, nor is he otherwise competent to link such disability to service.  

With respect to the legs the Board notes that the Veteran has been assessed has having left peroneal neuropathy with conduction block at the femoral head, electrodiagnostically mild.  See August 2008 VA neurology consult note.  In December 2000 he was also assessed as having arthritis of the knees.  See December 2000 primary care note.  Besides the Veteran's assertions that these conditions are attributable to service, including as due to his claimed exposure to herbicides, there appears no otherwise competent evidence in the record that these conditions are attributable thereto.  The Veteran's lay contentions cannot serve to substantiate a claim such as this where the medical issue involves the etiology of a condition first assessed many years following service.  Jandreau, supra.; Espiritu, supra.  Accordingly, these conditions cannot be service-connected on a direct basis.  Gilbert, supra.  

Arthritis is also subject to service connection if the condition manifests to a compensable degree within the first post-service year.  A review of the medical evidence of record discloses no evidence of arthritis of the knees dated within the first post-service year.  It is thus impossible for the Board to ascertain whether arthritis of the knees manifested to a compensable degree within this period. Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.

Lastly, the Board notes that the Veteran is claiming that he has conditions of the bladder and kidneys related to his prostate condition. The Veteran has specifically filed a claim for service connection of these conditions as secondary to a prostate condition.  See Veteran's statement received by VA on July 31, 2008.  A review of the evidence of record, particularly the Veteran's service treatment records, VA medical records and private medical records, discloses no suggestion that the Veteran incurred such conditions on a direct basis.  Accordingly, the Board finds that the Veteran's claim is limited to service connection on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

A review of the record discloses that the Veteran is in not in receipt of service-connected compensation for any disability and service connection for a prostate condition has been denied hereinabove.  In the absence of an underlying disability to which the Veteran's claimed kidney and bladder condition can be attributed, the claim must be denied.  See 38 C.F.R. § 3.310. 



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hyperplasia of the prostate, claimed as enlarged prostate as due to exposure to herbicides, is denied.

Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides, claimed as removal of nasal polyps from nasal passage, breathing problems and nasal condition, is denied.

Entitlement to service connection for hypertension, to include as due to exposure to herbicides is denied.

Entitlement to service connection for kidney and bladder condition, claimed as due to a prostate condition, is denied.

Entitlement to service connection for a bilateral leg condition, to include aching, numbness and tingling sensations, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


